DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 6, 7, 11, 12, 16, 17, 21, 23, 25, and 27 are allowed and are re-numbered as claims 1, 2, 4, 5, 7, 8, 10, 11, 3, 6, 9, and 12, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim limitations:
as recited in claim 1 and similarly recited in claim 11, determining, by a network device, at least two channels, wherein a spacing between center frequencies of two adjacent channels in the at least two channels is a positive integer multiple of a subscriber spacing or a positive integer multiple of a resource block (RB) spacing,
wherein the spacing between center frequencies of the two adjacent channels is 19.98 MHz, and a bandwidth of the two adjacent channels is 20 MHz; or the spacing between center frequencies of the two adjacent channels is 39.96 MHz, and the bandwidth of the two adjacent channels is 40 MHz; and
as recited in claim 6 and similarly recited in claim 16, communicating, by the terminal device, on at least one channel when accessing the network device, wherein a spacing between 
wherein the spacing between center frequencies of the two adjacent channels is 19.98 MHz, and a bandwidth of the two adjacent channels is 20 MHz; or the spacing between center frequencies of the two adjacent channels is 39.96 MHz, and the bandwidth of the two adjacent channels is 40 MHz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/28/2022